Exhibit 10.4

Internet Capital Group, Inc.

Amended and Restated Non-Management Director Compensation Plan

Effective as of January 1, 2007, the Board of Directors (“Board”) of Internet
Capital Group, Inc. (the “Company”) hereby adopts this Amended and Restated
Non-Management Director Compensation Plan (this “Plan”). This Plan amends and
restates in its entirety the text of the Company’s Non-Management Director
Compensation Plan, dated as of January 1, 2005. The purpose of the Plan is to
advance the interests of the Company’s stockholders by providing non-management
directors with financial and equity remuneration that allows the Company to
attract and retain qualified personnel to serve on the Company’s Board and to
align their interests with those of the stockholders.

The Compensation Committee of the Board (the “Compensation Committee”) shall
administer the Plan. The Compensation Committee may delegate such administration
as it deems appropriate.

 

1. Annual Board Retainer

Each non-management director shall receive $50,000 per year, payable $12,500 per
quarter, during which such non-management director serves as a member of the
Board. Quarterly retainer fees shall be payable, in arrears, on the first
business day of each calendar quarter. Payments for service for a portion of a
calendar quarter shall be prorated.

 

2. Annual Committee Retainers

(a) Each non-management director who serves as Chairperson of the Audit
Committee of the Board (the “Audit Committee”) shall receive $22,500 per year,
payable $5,625 per quarter, during which such non-management director serves as
Chairperson of the Audit Committee, and each other member of the Audit Committee
shall receive $12,500 per year, payable $3,125 per quarter, during which such
non-management director serves as a member of the Audit Committee.

(b) Each non-management director who serves as Chairperson of the Compensation
Committee shall receive $17,500 per year, payable $4,375 per quarter, during
which such non-management director serves as Chairperson of the Compensation
Committee, and each other member of the Compensation Committee shall receive
$10,000 per year, payable $2,500 per quarter, during which such non-management
director serves as a member of the Compensation Committee.

(c) Each non-management director who serves as Chairperson of the Nominating and
Governance Committee of the Board (the “Nominating and Governance Committee”)
shall receive $12,500 per year, payable $3,125 per quarter, during which such
non-management director serves as Chairperson of the Nominating and Governance
Committee, and each other member of the Nominating and Governance Committee
shall receive $7,500 per year, payable $1,875 per quarter, during which such
non-management director serves as a member of the Nominating and Governance
Committee.



--------------------------------------------------------------------------------

(d) Quarterly retainer fees shall be payable, in arrears, on the first business
day of each calendar quarter. Payments for service for a portion of a calendar
quarter shall be prorated.

 

3. Initial Equity Grant

Subject to Section 6 hereof, each non-management director shall be granted
25,000 Company stock appreciation rights (“SARs”) at the first regularly
scheduled Board meeting held where such non-management director serves as a
member of the Board. The SARs will have a base price equal to the fair market
value of the Company’s common stock on the date of grant, will vest 25% on each
anniversary of the date of grant, provided the non-management director is still
a member of the Board, and will have a term of 8 years.

 

4. Annual Service Equity Grants

Subject to Section 6 hereof, at the first regularly scheduled meeting of the
Board each calendar year, each non-management director shall be granted 4,500
Deferred Stock Units (“DSUs”) for such non-management director’s service on the
Board for the forthcoming calendar year. Such DSUs will vest on the first
anniversary of the date of grant.

 

5. Deferred Stock Unit Program

Each non-management director shall be eligible to participate in the Deferred
Stock Unit Program administered by the Compensation Committee. Participation
entitles the non-management director to receive, in exchange for deferring
receipt of all or a portion of such non-management director’s cash fees, a stock
award, the receipt of which is deferred until the non-management director
terminates service. The stock award will provide each non-management director
with the deferred right to receive the following number of shares of common
stock of the Company: (a) with respect to fees earned by such non-management
director prior to January 1, 2008, a number of shares equal to his or her
deferred fees divided by 75% of the fair market value of a share of the
Company’s common stock as of the date on which his or her fees otherwise would
have been paid and (b) with respect to fees earned by such non-management
director on or following January 1, 2008, a number of shares equal to his or her
deferred fees divided by the fair market value of a share of the Company’s
common stock as of the date on which his or her fees otherwise would have been
paid.

 

6. Equity Grants

Notwithstanding anything to the contrary in this Plan, all equity grants
contemplated by this Plan shall be made on the latest of (a) the date specified
above, (b) the date permissible under the Company’s Equity Awards Grant Policy
and (c) promptly after the date that the Company has sufficient shares available
for grant pursuant to an equity compensation plan approved by stockholders.
Additionally, the number of SARs and DSUs set forth above shall be subject to
proportionate adjustment in the event of a stock split, reverse stock split,
combination, reclassification, stock dividend or other similar event.

 

2



--------------------------------------------------------------------------------

7. Expenses

The Company shall reimburse non-management directors for reasonable, documented
out-of-pocket expenses incurred by them related to their attendance at Company
meetings and otherwise incurred by them in service to the Company.

 

3